Citation Nr: 1522989	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to an initial compensable evaluation for bilateral pes planus with plantar fasciitis and calcaneal spur.  

3.  Entitlement to an initial compensable evaluation for status post left bunionectomy with residual scar and left hallux valgus with degenerative joint disease of the first metatarsophalangeal joint.  

4.  Entitlement to an initial compensable evaluation for status post right bunionectomy with residual scar and right hallux valgus.  

5.  Entitlement to an initial evaluation in excess of 50 percent for total abdominal hysterectomy and bilateral salpingo-oophorectomy with scar associated with endometriosis.  

6.  Entitlement to service connection for a right ankle disability.  

7.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to June 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A Board videoconference hearing was held before the undersigned Veterans Law Judge at the RO in August 2014.  A transcript of the hearing is of record.  

The Virtual VA paperless claims system contains a copy of the hearing transcript and the Veterans Benefits Management System (VBMS) contains additional private medical records and lay statements submitted by the Veteran.  The treatment records and lay statements were not reviewed by the RO prior to the issuance of the October 2013 statement of the case; however, this decision remands the case for further development, and the Agency of Original Jurisdiction (AOJ) will therefore have the opportunity to consider the evidence submitted since the October 2013 statement of the case.  See 38 C.F.R. § 20.1304. 

The issue of entitlement to service connection for a gallbladder disorder as secondary to the service-connected status post total abdominal hysterectomy and bilateral salpingo-oophorectomy with scar has been raised by the record in the August 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further evidentiary development.  First, the Veteran was last provided a VA examination in connection with her service-connected bilateral pes planus, service-connected status post right and left bunionectomy with hallux valgus, and service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy with scar associated with endometriosis in October 2011, which was over 3 years ago.  There is a suggestion that the service-connected disabilities have continued to worsen since that time.  Specifically, at the August 2014 hearing, the Veteran testified that her disabilities had worsened and that she believed that she needed new orthotics for her feet.  She further indicated that she was not provided an examination of her pelvic area and the examiner did not address all of the manifestations of her endometriosis.  When the record suggests that the disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of these service-connected disabilities.  

Second, the Veteran contends that she has a left ankle disability that is related to her service-connected bilateral pes planus and service-connected right and left bunionectomy with hallux valgus.  At the March 2012 VA examination, the examiner opined that the left ankle disability was not related to her service-connected feet disabilities because the Veteran's left ankle disability is related to an incident when she sprained her ankle, unrelated to her feet.  The Board finds that the examiner's opinion is inadequate as it did not address whether the Veteran's service-connected feet disabilities aggravated the Veteran's left ankle disability.  Furthermore, in the October 2013 substantive appeal, the Veteran contended that her left ankle disability was directly related to service.  Therefore, an addendum opinion should be provided to address aggravation and direct service connection.  

Third, any outstanding, relevant medical records should be obtained.  Specifically, in a December 2011 statement, the Veteran indicated that she sought treatment from Dr. JT from Alpha Medical Diagnostic in October 2011.  There is no indication in the record that VA has attempted to obtain these records.  Accordingly, the AOJ should attempt to secure those records.  

Finally, in an August 2013 rating decision, the RO denied the Veteran's claims of entitlement to service connection for osteoarthritis of the left knee, entitlement to service connection for osteoarthritis of the right knee, and entitlement to service connection for a right ankle disability.  The Veteran submitted a notice of disagreement in October 2013 in regard to the claims; however, a statement of the case has not been issued.  Therefore, on remand, a statement of the case should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).


Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case addressing the issues of entitlement to service connection for osteoarthritis of the left knee, entitlement to service connection for osteoarthritis of the right knee, and entitlement to service connection for a right ankle disability.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless she perfects her appeal.

2.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records, to specifically include from Dr. J.T. from Alpha Medical Diagnostic.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the severity and manifestations of her service-connected total abdominal hysterectomy and bilateral salpingo-oophorectomy with scar associated with endometriosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include a pelvic examination.  An explanation for all opinions must be provided.  

The examiner must address the following: 

First, determine whether the Veteran has a current diagnosis of endometriosis and explain why.  

Second, list all current residuals or manifestations of the total abdominal hysterectomy and bilateral salpingo-oophorectomy with scar associated with endometriosis.  

The examiner must specifically address: (1) the March 2013 private operative report that documented the presence of dense adhesions in the lower midline and left lower quadrant of the abdomen; (2) the Veteran's reported bowel and bladder impairment; and (3) the Veteran's reported pelvic pain.  

Third, if the associated scar is painful or unstable, complete the appropriate disability benefits questionnaire (DBQ) for the evaluation of the scar.  If it is neither painful nor unstable, please so state.  

The Veteran is competent to attest to matters of which she has first-hand knowledge, including her observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the severity and manifestations of her service-connected bilateral pes planus with plantar fasciitis and calcaneal spur, service-connected status post right bunionectomy with residual scar and right hallux valgus, and service-connected status post left bunionectomy with residual scar and left hallux valgus with degenerative joint disease of the first metatarsophalangeal left foot.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  

First, the examiner must complete the appropriate Disability Benefits Questionnaire (DBQ).  

Second, the examiner must attribute all noted symptoms to either the Veteran's: (1) bilateral pes planus with plantar fasciitis and calcaneal spur; (2) status post right bunionectomy with residual scar and right hallux valgus; or (3) status post left bunionectomy with residual scar and left hallux valgus with degenerative joint disease of the first metatarsophalangeal left foot.  

If a symptom is not attributable to one of the three disabilities, please explain why.  The examiner must note if her or she is unable to attribute a particular symptom to any of the three service-connected disabilities.  

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any left ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including her observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to address the following: 

First, the examiner must state all left ankle diagnoses.  

Second, for each diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service.  

Third, for each diagnosed disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated (permanently worsened) by the Veteran's (1) bilateral pes planus with plantar fasciitis and calcaneal spur; (2) stats post right bunionectomy with residual scar and right hallux valgus and/or (3) status post left bunionectomy with residual scar and left hallux valgus with degenerative joint disease first metatarsophalangeal left foot.  

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the claims file and examination reports to ensure that they are in complete compliance with the directives of this remand.  If the examination reports are deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






